Citation Nr: 1444942	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-17 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen the issue as to whether the appellant's character of discharge is a bar to VA benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel






INTRODUCTION

The appellant served on active duty service from May 1980 to January 1982; he received a discharge under conditions other than honorable.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which found that the appellant's service discharge was under conditions other than honorable, thus precluding his eligibility for VA benefits. 

In May 2011, the appellant presented testimony before a Decision Review Officer at the RO.  A transcript of the hearing has been associated with the appellant's claims folder.  Although the appellant was scheduled to appear at a February 2014 video conference hearing Board before a Veterans Law Judge, he failed to appear.  Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2013).  

Review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals no additional documentation pertinent to the present appeal.

The issue(s) of whether the appellant's character of discharge is a bar to VA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The July 1984 administrative decision that found the appellant's character of discharge was other than honorable is final.  38 U.S.C.A. § 4005 (1962); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the July 1984 administrative decision in relation to the appellant's character of discharge is new and material evidence material; as such, the claim may be reopened.  38 U.S.C.A. § 5108, 7104 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


CONCLUSION OF LAW

Evidence submitted to reopen the claim of whether new and material evidence has been received to reopen the issue as to whether the appellant's character of discharge is a bar to VA benefits has been received; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that new and material evidence has been received to reopen the claim concerning the appellant's character of discharge.  In a July 1984 administrative decision, the RO found that his character of discharge barred him from entitlement to VA compensation benefits.  Thereafter, the appellant neither filed a notice of disagreement, nor a timely substantive appeal of the decision.  Thus, the July 1984 administrative decision is final.  

Without the need to discuss each piece of old and new evidence in detail, the Board finds that the 2005 award letter from the Social Security Administration (SSA), finding that the Veteran has a severe personality disorder, is both new and material.  As the requirements of 38 C.F.R. § 3.156 have been met, the claim as to whether the appellant's character of discharge is a bar to VA benefits



							(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been submitted, the appel to reopen a claim of whether the appellant's character of discharge is a bar to VA benefits is considered reopened.  To this extent, and to this extent only, the appeal is granted.  


REMAND

The appellant contends that he was insane at the time he committed a series of offenses in service that led to his current bar to VA benefits.

In October 2009, the appellant submitted a letter from the SSA, which noted that he had been found disabled in November 2002 due to a severe personality disorder.  However, there has not been any VA medical opinion to counter the in-service treatment records, which show that the appellant was psychiatrically within normal limits.  

Accordingly, the Board finds that the appellant should be scheduled for a VA examination to determine whether he was insane, as defined by 38 C.F.R. § 3.354 at the time of the offenses that led to his discharge from service under other than honorable conditions.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request any and all records related to the Veteran's claim of entitlement to disability benefits, to include any decision made by an Administrative Law Judge and any medical record relied upon by SSA in making its decision.  Any records obtained should be associated with the claims folder.  Any negative reply must be included in the claims folder.

2.  Schedule the appellant for a VA examination by a psychiatrist or psychologist to determine whether he was insane, as defined by 38 C.F.R. § 3.354, at the time of the offenses that led to his discharge from service under other than honorable conditions.  The examiner must review the claims file, including any evidence in the electronic files, and must note that review in the report. 

Following a review of the evidence of record, an examination of the appellant, and with consideration of the appellant's statements and any lay statements of record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the appellant was insane at the time of the offenses that led to his discharge from service under other than honorable conditions. 

According to the applicable definition, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which, by birth and education, he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 (2013). 

The examiner must provide a complete rationale for all opinions expressed.

3.  The RO/AMC should review the claims folder to ensure that the foregoing requested development has been completed.  After completion of the above, the RO/AMC should take any additional development necessary, to include an examination addendum if any additional relevant information is obtained pursuant to this remand.

4.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is not granted, the appellant should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


